Title: From John Adams to Oliver Wolcott, Jr., 15 June 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy June 15. 1799

Inclosed is a Petition from John Sylvester for a Pardon, a Copy of the Record of his Conviction, a Petition which he presented to Governor Sumner, and a Certificate and request Signed by a large Number of respectable and Worthy Citizens of Plymouth in his favour.—
My answer to his Relation who brought me the Petition was that the Crime was of so serious a Nature, that, Whatever might be my disposition, I dared not to pardon it, without deliberate Consideration and the best Advice. I promised him however to transmit the Papers to the Secretary of the Treasury and Attorney General and request their Opinions. This Promise I now perform by praying you to take the opinion of the Heads of Departments if you think it necessary, or at least of the Attorney General, and transmitting to me the result of your and their deliberations. If you should recommend a Pardon I request you to Send one, on for signature to, sir / your most obedient Servant
J. Adams